Citation Nr: 0828429	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-36 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1999 to June 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision rendered by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss.

The Board notes that in a December 2006 Decision Review 
Officer rating decision, the RO granted a claim for 
entitlement to service connection for tinnitus effective June 
9, 2005, and assigned the highest rating for the disorder.  
Therefore, this claim is not before the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran is not shown to have a current bilateral 
hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
bilateral hearing loss was received in April 2006.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in April 2006.  This letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  It also notified him 
about how VA determines disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thereafter, the claim was reviewed and a statement of the 
case was issued in October 2006.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and service personnel records 
pertaining to his claimed disability have been obtained and 
associated with his claims file.  The veteran has also been 
provided with a contemporaneous VA audiology examination to 
assess the current nature and extent of his claimed hearing 
loss disability.  Furthermore, the he has been notified of 
the evidence and information necessary to substantiate his 
claim, and he has been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2007).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends he is entitled to service connection for 
bilateral hearing loss incurred as a result of noise exposure 
during active service.  The Board has considered the 
veteran's contentions, but finds that service connection for 
bilateral hearing loss is not warranted because he does not 
have a bilateral hearing loss disability for VA compensation 
purposes.

The veteran's service personnel records indicate that his 
military duties included working with integrated avionics 
systems, communication, navigation, and mission.  During 
service, the veteran underwent several audiometric 
examinations.  The results are recorded as follows:




HERTZ
Date
Ear
500
1000
2000
3000
4000
February19
99
(Enlistmen
t)
RIGHT
0
5
0
0
0

LEFT
5
0
0
0
0
October 
2000
RIGHT
0
0
-5
-10
-10

LEFT
10
0
-5
0
10
November 
2000
RIGHT
-5
0
-10
-10
-10

LEFT
0
-5
-10
-10
-10
September 
2002
RIGHT
0
0
-10
-10
-5

LEFT
5
-5
-10
-5
0

There is no separation physical examination report associated 
with the service treatment records.  

In connection with the current service connection claim, the 
veteran underwent a VA audiological examination in June 2006 
to determine the current level of acuity of his hearing.  He 
reported that he had a history of noise exposure to 
flightlines, jet engines, and radar and communications while 
in service; he denied any civilian noise exposure.  

The results of the authorized audiometric evaluation were as 
follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
20
25
15
20
20
20
LEFT
15
20
20
25
20
16.25

Following the authorized audiometric evaluation, the examiner 
diagnosed clinically normal bilateral hearing.  

Although the veteran has alleged in-service noise exposure, 
the veteran's service treatment records show normal hearing 
acuity bilaterally.  The Board further notes that there are 
no records showing continued complaints or treatment for 
bilateral hearing loss following separation from service.  In 
addition, a VA audiologist has clearly indicated in a June 
2006 VA audiological examination report that the veteran's 
hearing is within normal limits bilaterally.  In this case, 
the Board has considered the aforementioned evidence and 
finds that the veteran's hearing thresholds and speech 
recognition scores do not demonstrate that he has a bilateral 
hearing loss disability within the meaning of 38 C.F.R. § 
3.385 (2007).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 2002 & Supp. 2006).  Accordingly, where, as here, 
the competent medical evidence establishes that the veteran 
does not have the extent of hearing loss needed to constitute 
a disability under 38 C.F.R. § 3.385, the disability for 
which service connection is sought is not established, and 
thus, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
claim for service connection for bilateral hearing loss must 
be denied because the first essential criterion for a grant 
of service connection - evidence of current bilateral hearing 
loss disability - has not been met.

The Board also has considered the assertions the veteran and 
his representative have advanced on appeal in written 
statements and during his June 2006 VA examination.  However, 
the veteran cannot establish a service connection claim on 
the basis of his assertions alone.  While the Board does not 
doubt the sincerity of the veteran's belief that he has a 
current hearing loss disability that is associated with 
military service, this claim turns on a medical matter - a 
diagnosis of a current chronic disability and the 
relationship between such current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Consequently, the veteran's assertions regarding diagnosis 
and/or etiology of his claimed bilateral hearing loss do not 
constitute persuasive evidence in support of the claim.

For the foregoing reasons, the claim for service connection 
for bilateral hearing loss must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


